— In an action to foreclose a mortgage, defendant Emma Caldwell appeals from an order of the Supreme Court, Richmond County, dated November 13, 1980, which denied her motion to set aside the default judgment entered against her. Order reversed, on the law and the facts, without costs or disbursements, and motion granted on condition that appellant serve her answer upon plaintiff within 10 days after service upon her of a copy of the order to be made hereon, together with notice of entry thereof. In the event the condition is not complied with, order affirmed, without costs or disbursements. Appellant showed excusable neglect and alleged defenses which, if proven, would be meritorious. In view of the policy in favor of disposition of actions on the merits, it was an improvident exercise of discretion for Special Term to deny appellant’s motion to vacate the default judgment and reject the defenses at this juncture. Margett, J.P., O’Connor, Weinstein and Thompson, JJ., concur.